



Exhibit 10.1


FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of December 31, 2018, is among Northern Oil and Gas, Inc., a Delaware
corporation (the “Borrower”), each of the Lenders party hereto and Royal Bank of
Canada, as administrative agent for the Lenders (in such capacity, together with
its successors in such capacity, the “Administrative Agent”).
RECITALS
A.    The Borrower, the Administrative Agent and the Lenders are party to that
certain Amended and Restated Credit Agreement dated as of October 5, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
B.    The Borrower has requested that the Lenders amend the Credit Agreement to
permit the Borrower to Redeem up to $50,000,000 of Permitted Second Lien Notes.
C.     The Borrower, the Administrative Agent and the Lenders party hereto have
agreed to amend certain provisions of the Credit Agreement as more fully set
forth herein.
D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 2.    Defined Terms. Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Amendment, shall have the
meaning ascribed such term in the Credit Agreement after giving effect to this
Amendment. Unless otherwise indicated, all references to sections in this
Amendment refer to sections in the Credit Agreement as amended by this
Amendment.


Section 3.    Amendments to Credit Agreement. The Credit Agreement is hereby
amended effective as of the First Amendment Effective Date (as defined below) as
follows:


3.3    The following defined term shall be added to Section 1.02 of the Credit
Agreement:


“Permitted Second Lien Note Redemptions” shall mean one or more Redemptions by
the Borrower of Permitted Second Lien Notes; provided, however, that (a) such
Redemptions must occur on or before December 31, 2019, (b) such Redemptions
shall not exceed $50,000,000 in the aggregate, (c) the Borrower shall prepay the
outstanding Borrowings under this Agreement in an amount equal to the principal
amount of Permitted Second Lien Notes that the Borrower is then Redeeming and
otherwise comply with the provisions of Section 3.04(b), (d) the Borrowing Base
Utilization Percentage as determined on a pro forma basis after giving effect to
any prepayments made by the Borrower under clause (c) above shall be less than
50.0%, (e) immediately after giving effect to such Redemption, the Pro Forma Net
Leverage Ratio shall not exceed 3.00 to 1.00 and the Borrower shall be in
compliance, on a pro forma basis, with the financial covenant set forth in
Section 9.01(b) (determined on a pro forma basis using Current Assets and
Current Liabilities as of the last day of the Borrower’s most recently ended
fiscal quarter for which financial statements have been delivered pursuant to
Section 8.01(a) or (b)) and (f) proceeds of Loans shall not be used to make such
Redemption.
2.2    The following defined term in Section 1.02 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the Credit
Parties or the Restricted Subsidiaries, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Credit Parties or the Restricted
Subsidiaries or any option, warrant or other right to acquire any such Equity
Interests in the Credit Parties or the Restricted Subsidiaries; provided,
however, the entry into any capped call or call spread arrangements in
connection with convertible notes otherwise permitted to be issued hereunder
shall not be a Restricted Payment.





--------------------------------------------------------------------------------





2.3    The following defined term in Section 1.02 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“Swap Agreement” means any transaction or agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over‑the‑counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, emissions
reduction, carbon sequestration or other environmental protection credits,
equity or debt instruments or securities, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions; provided that
neither (i) phantom stock nor similar plans providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Credit Parties or the Restricted Subsidiaries nor (ii)
capped call nor call spread arrangements entered into in connection with
convertible notes otherwise permitted to be issued hereunder shall be a Swap
Agreement.
3.4    Section 9.04(b)(i) is hereby amended and restated in its entirety as
follows:


(i)    call, make or offer to make any optional Redemption of or otherwise
optionally Redeem whether in whole or in part or repay any Permitted Debt,
except so long as no Default, Event of Default or Borrowing Base Deficiency has
occurred and is continuing or would result therefrom (A) with proceeds of
Permitted Refinancing Debt, (B) with the net cash proceeds of any issuance or
sale of or the exchange or conversion into Equity Interests (other than
Disqualified Stock) of the Borrower, or (C) Permitted Second Lien Note
Redemptions; or
Section 4.    Conditions Precedent. This Amendment shall become effective on the
date, when each of the following conditions is satisfied (the “First Amendment
Effective Date”):


4.3    The Administrative Agent shall have executed and received from Required
Lenders and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this Amendment signed on behalf of each such
Person.


4.4    Immediately after giving effect to this Amendment, no Default, Event of
Default or Borrowing Base Deficiency shall have occurred and be continuing.


Section 5.    Miscellaneous.


5.3    Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, shall remain in full force and effect following the effectiveness of
this Amendment. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the First Amendment Effective Date, this Amendment shall
for all purposes constitute a Loan Document.


5.4    Representations and Warranties. The Borrower hereby (a) acknowledges and
consents to the terms of this Amendment and (b) ratifies and affirms its
obligations under, and acknowledges its continued liability under, each Loan
Document and agrees that each Loan Document remains in full force and effect as
expressly amended, restated, supplemented or otherwise modified hereby or
otherwise in connection with a delivery made herewith and (c) represents and
warrants to the Administrative Agent and the Lenders that as of the date hereof,
after giving effect to the terms of this Amendment: (i) all of the
representations and warranties contained in each Loan Document are true and
correct in all material respects, except that (A) to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date and (B) to
the extent any such representation and warranty is qualified by materiality,
such representation and warranty (as so qualified) is true and correct in all
respects and (ii) no Default or Event of Default has occurred and is continuing.


5.5    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopy, facsimile or other electronic means (e.g., .pdf) shall be effective as
delivery of a manually executed counterpart hereof.







--------------------------------------------------------------------------------





5.6    No Oral Agreement. This Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.


5.7    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.


5.8    Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby in accordance with Section 12.03 of the Credit Agreement.


5.9    Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


5.10    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.


5.11    Miscellaneous. Section 12.09(b), (c) and (d) of the Credit Agreement
shall apply to this Amendment, mutatis mutandis.






[SIGNATURES BEGIN NEXT PAGE]













--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the day and year first above written.
BORROWER:
NORTHERN OIL AND GAS, INC.






By:  /s/ Nicholas O'Grady    
Name: Nicholas O'Grady
Title: Chief Financial Officer





















































































Signature Page to First Amendment to Credit Agreement
Northern Oil and Gas, Inc.









--------------------------------------------------------------------------------






 
ROYAL BANK OF CANADA,
as Administrative Agent




By:  /s/ Rodica Dutka    
Name: Rodica Dutka
Title: Manager, Agency Services Group



































































































Signature Page to First Amendment to Credit Agreement
Northern Oil and Gas, Inc.







--------------------------------------------------------------------------------





 
ROYAL BANK OF CANADA,
as Issuing Bank and a Lender




By:  /s/ Don J. McKinnerney    
Name: Don J. McKinnerney
Title: Authorized Signatory































































































Signature Page to First Amendment to Credit Agreement
Northern Oil and Gas, Inc.











--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL 
ASSOCIATION, as a Lender




By:  /s/ Sarah Thomas    
Name: Sarah Thomas
Title: Director





























































































Signature Page to First Amendment to Credit Agreement
Northern Oil and Gas, Inc.











--------------------------------------------------------------------------------





 
CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender




By:  /s/ Cameron Breitenbach    
Name: Cameron Breitenbach
Title: Vice President





























































































Signature Page to First Amendment to Credit Agreement
Northern Oil and Gas, Inc.













--------------------------------------------------------------------------------





 
ABN AMRO CAPITAL USA LLC,
as a Lender




By:  /s/ Darrell Holley    
Name: Darrell Holley
Title: Managing Director




By:  /s/ Scott Myatt    
Name: Scott Myatt
Title: Executive Director























































































Signature Page to First Amendment to Credit Agreement
Northern Oil and Gas, Inc.











--------------------------------------------------------------------------------





 
CADENCE BANK, N.A.,
as a Lender




By:  /s/ Anthony Blanco    
Name: Anthony Blanco
Title: SVP





























































































Signature Page to First Amendment to Credit Agreement
Northern Oil and Gas, Inc.













--------------------------------------------------------------------------------





 
CATHAY BANK,
as a Lender




By:  /s/ Stephen V. Bacala II    
Name: Stephen V. Bacala II
Title: Vice President



































































































Signature Page to First Amendment to Credit Agreement
Northern Oil and Gas, Inc.







--------------------------------------------------------------------------------





 
MORGAN STANLEY BANK, N.A.,
as a Lender




By:  /s/ Jake Dowden    
Name: Jake Dowden
Title: Authorized Signatory

































































































Signature Page to First Amendment to Credit Agreement
Northern Oil and Gas, Inc.









--------------------------------------------------------------------------------





 
GOLDMAN SACHS LENDING
PARTNERS LLC, as a Lender




By:  /s/ David K. Gaskell    
Name: David K. Gaskell
Title: Authorized Signer

































































































Signature Page to First Amendment to Credit Agreement
Northern Oil and Gas, Inc.







